Citation Nr: 1103922	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-05 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include anxiety disorder, depressive disorder, alcohol 
dependence, polysubstance dependence, and attention deficit 
hyperactivity disorder (ADHD), but not to include posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 Regional Office (RO) in Lincoln, 
Nebraska rating decision, which denied the claim on appeal.  

In addition, the Board notes that the medical evidence indicates 
the Veteran has been diagnosed with PTSD in the past.  The United 
States Court of Appeals for Veterans Claims ("Court") has held 
that the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
Veteran's description of the claim, reported symptoms, and the 
other information of record, as the Veteran is seeking service 
connection for his symptoms as opposed to a specific diagnosed 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Unlike Clemons, however, this is not a case in which VA has 
failed to consider the issue of service connection for PTSD.  In 
this regard, the Board observes that the Veteran brought a 
previous claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD), which was denied in an 
August 1999 rating decision.  The claims file does not indicate 
the Veteran subsequently perfected an appeal at the time, and he 
has not since expressed a desire to reopen that previously denied 
claim.  Therefore, the issue is not on appeal.  As such, the 
issue has not been characterized to include PTSD.

The Veteran's case was remanded by the Board for additional 
development in June 2009, April 2010, and August 2010.  The case 
is once again before the Board.


FINDING OF FACT

Clear and unmistakable evidence demonstrates that the Veteran's 
anxiety and depressive disorders preexisted active duty and clear 
and unmistakable evidence demonstrates that the disorders were 
not aggravated by service; and currently diagnosed anxiety and 
depressive disorders are not shown to be otherwise related to a 
disease, injury, or event in service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 
1101, 1111, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration 
(VA) has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in June 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The 
Veteran was advised that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.   

The June 2007 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.   

In that regard, a review of the claims file shows that the 
Veteran is in receipt of Social Security Administration (SSA) 
benefits.  Normally, VA has a duty to obtain SSA records when it 
has actual notice that the Veteran is receiving SSA benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, 
however, there is no suggestion that these records would be 
relevant to the currently appealed claims.  Indeed, the record 
indicates that the Veteran's SSA benefits are due to his 
nonservice-connected right lower extremity amputation and not due 
to any psychiatric problems.  According to SSA the Veteran's 
disability onset was in September 1970, which is the date of his 
car accident that resulted in his right lower extremity 
amputation.  Moreover, in multiple correspondence the Veteran 
indicated that he was disabled and unable to work due to his 
amputation, without reference to any psychiatric problems.  As 
the record clearly indicates that the Veteran's SSA benefits 
relate to his right lower extremity amputation and not any 
psychiatric problems, the Board finds that a remand to obtain SSA 
records is not required.  See Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010) (holding that VA is not required to obtain SSA 
records in all cases but only where potentially relevant to the 
claims on appeal).  Indeed, under these circumstances, it appears 
that further development would serve no apparent useful purpose 
and would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As noted above, this appeal already has 
been remanded multiple times over the years.  Any further 
development for these records would serve no purpose but to 
further delay adjudication of this appeal with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In 
compliance with the Board's June 2009 remand instructions, the 
Veteran was provided a VA examination in October 2009, with 
addendum in February 2010.  The Board finds this examination and 
opinion to be thorough and complete.  The examiner noted that the 
claims file had been reviewed, which included service, VA, and 
private treatment records.  The opinions expressed were based on 
the Veteran's reported history, interview of the Veteran, and 
review of the claims file.  The opinions provided discussed a 
rationale and basis.  Based on the examination report and 
addendum and the fact there is no rule as to how current an 
examination must be, the Board concludes the examination in this 
case is adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate). 
 
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  However, anxiety and depressive disorders are not 
classified as psychoses, and service connection for these 
disorders may not be granted on a presumptive basis.  

In the absence of presumption, to establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Davidson v. 
Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran claims that he has a current 
psychiatric disorder that was incurred in or aggravated by his 
military service.

The Veteran's service treatment records and service personnel 
records indicate that the Veteran had a normal psychiatric 
examination at entrance and at that time denied a history of 
depression, excessive worry, or nervous troubles of any sort.  
However, less than two (2) weeks after entrance into service the 
Veteran was struck by a motor vehicle while walking on the side 
of the road.  The incident occurred during a period where the 
Veteran was absent without leave (AWOL) and was considered by the 
military to have occurred not in the line of duty.  As a result 
of the accident, the Veteran underwent an open traumatic 
amputation of the right lower extremity, specifically a primary 
right hip disarticulation with multiple subsequent debridements 
and skin grafts.  The surgical procedures and physical recovery 
resulted in hospitalization for multiple months.  

A June 1971 Medical Board determination noted a diagnosis of 
adult situational reaction that had resolved.  The Medical Board 
determination found that maximum benefits from hospitalization 
had been obtained and recommended referral of the Veteran's claim 
to the Physical Evaluation Board.  In a July 1971 statement, the 
Veteran admitted that at the time of the accident he was on 
unauthorized absence.  An August 1971 Physical Evaluation Board 
determination concluded that the Veteran was unfit for duty 
because of his right lower extremity amputation.  In addition, 
the Physical Evaluation Board found that the disability was due 
to intentional misconduct or willful neglect, that the disability 
occurred during a period of unauthorized absence, and that the 
disability was not a proximate result of active duty or inactive 
duty training.  An August 1971 Physical Review Council determined 
that the Veteran's right lower extremity disability was not due 
to intentional misconduct or willful neglect, but otherwise 
concurred with the findings of the Physical Evaluation Board that 
the Veteran's disability occurred during a period of unauthorized 
absence and that the disability was not a proximate result of 
active duty or inactive duty training.  

Shortly after separation from service, the Veteran filed a claim 
for benefits for his right lower extremity disability and drug 
use.  The record does not reflect that the Veteran filed for 
benefits for a psychiatric disability.  Thereafter, the record 
reflects that the Veteran was incarcerated for manslaughter for 
several years, until approximately October 1976.  In October 
1976, the Veteran submitted a letter in which he attributed 
current problems to nerves and his right lower extremity 
disability, noting that his nervous problems had existed in 
service prior to his accident but that the nervous problems had 
worsened after the accident.  In May 1977 and June 1977, the 
Veteran was hospitalized for excessive use of alcohol and 
habitual excessive drinking, respectively.  In June 1988, the 
Veteran again was hospitalized for alcoholism.  The Veteran 
brought another claim for benefits for his right lower extremity 
disability in March 1991, but did not claim psychiatric problems.  

The Veteran first brought a claim for psychiatric problems, 
specifically for posttraumatic stress disorder (PTSD), in July 
1993.  The Veteran received a psychiatric evaluation in September 
1993, specifically for PTSD.  The Veteran reported his in-service 
history, as well as noting alcohol and drug abuse beginning at 
age 12 and multiple subsequent treatments for substance abuse.  
The Veteran reported that he had tried working on several 
occasions, but had been unable to continue due to alcohol and 
drug problems and his amputation.  The Veteran reported 
nightmares and suicidal thinking, with several attempts.  On 
examination, the Veteran thinking was normal, he denied 
hallucinations, and memory, orientation, concentration, judgment, 
and insight were intact or good.  Based on the foregoing, the 
examiner felt there was insufficient history to diagnose PTSD, 
but diagnosed polysubstance abuse by history and an Axis II 
diagnosis of antisocial personality disorder.  The examiner also 
noted that the Veteran had learned to accept the loss of his 
right lower extremity.

In March 1993, the Veteran was hospitalized for 3 weeks for 
alcohol rehabilitation.  The Veteran was released from another 
hospitalization for alcohol rehabilitation in June 1994, at which 
time the discharge summary noted treatment for depression with 
Zoloft since starting rehabilitation.

In January 2001, the Veteran was afforded a VA examination, at 
which time he noted that he had not received psychiatric 
medication in 3 or 4 years, but that in the past it had helped.  
The Veteran noted completing 12 substance abuse treatment 
programs in the previous 30 years.  The Veteran reported problems 
sleeping for the previous 5 years due to back pain.  The 
examiner's clinical impression included a history of alcohol 
abuse, mood swings, and memory loss.

Subsequently, the Board notes multiple negative depression 
screens during treatment for other problems, including in 
November 2003, December 2004, and September 2005.

In support of his claim, the Veteran submitted a June 2007 
psychological evaluation.  At that time, the Veteran reported a 
history of childhood physical and emotional abuse by his father 
and ill treatment due to his mixed race by his school classmates.  
The examiner concluded that the Veteran's subsequent alcohol 
consumption was in response to those pressures.  As to the 
Veteran's military service, he reported that his motor vehicle 
accident occurred after approximately 2 months of service and 
just prior to completion of basic training.  The Veteran stated 
that his amputation was not as difficult as the problems that his 
drill instructor gave him prior to the accident.  In addition, 
the Veteran stated that he knew he would be caught for going 
AWOL, but that he did not care.  Based on examination, the 
psychologist concluded that the Veteran's "depression must be 
considered etiological to his loss of his leg while in the Marine 
Corps."  The psychologist noted that there was no evidence of 
bizarre or psychotic ideation or behavior, but stated that "the 
depth of depression does tend to reveal a mixed type of thinking 
that actually interferes with everyday functioning."  As such, 
the psychologist made Axis I diagnoses of bipolar disorder, 
attention deficit hyperactivity disorder, alcohol dependence in 
total remission, and polysubstance dependence in total remission.  
The examiner concluded that "it is easy to see how [the 
Veteran's bipolar] condition could be exacerbated by the rigors 
of basic training in the United States Marine Corps."  As the 
Veteran had been accepted into the Corps, the psychologist 
concluded that he was able to function psychologically at 
entrance and, therefore, his psychiatric problems were "made 
indeed a good deal worse by the pressures that he perceived in 
the service."  Thus, the examiner concluded that his "general 
mood variability and especially depression was in fact linked in 
a nexus between his basic training experiences and the general 
matter in which he behaved at that time including of course the 
sustaining behaviors that were associated with drinking and drug 
usage."

A September 2007 VA treatment record indicates that the Veteran 
reported his treatment for depression was effective.

The Veteran submitted a March 2008 addendum to the June 2007 
private psychological evaluation.  The psychologist noted that 
the diagnosis in June 2007 had been based on discussion with the 
Veteran and psychological testing.  The psychologist reiterated 
that the Veteran had preexisting psychiatric problems due to his 
father and classmates, which rendered him psychologically 
"unable to cope with the disciplinary rigors of basic 
training."  The psychologist noted that the Veteran stated that 
the accident was preferable to the perceived harassment of his 
drill instructor.  The psychologist conceded that basic training 
was difficult for many.  "One must conclude on the other hand 
that the vast majority of recruits go on to successfully 
completing their basic training but in this particular case it is 
obvious that [the Veteran] was completely unable to cope with the 
very discipline that was in fact needed in order to produce a 
successful military man."  The psychologist stated that his 
conclusion was bolstered by objective psychological testing, the 
results of which showed symptoms that "could not have occurred 
simply as a transient condition of the present time but rather 
the results of individuals who had been literally displaying 
their symptoms ever since childhood."  Finally, the psychologist 
stated that bipolar disorders and hyperactivity disorders "are 
necessarily conditions that occur in an individual's early 
childhood regardless of whether or not their symptoms are 
concretely seen at that chronological time."

The Veteran was afforded a VA examination in October 2009.  The 
examiner noted review of the claims file.  The Veteran reported 
his drug and alcohol abuse, beginning as a child.  The Veteran 
noted continuous medication with Prozac since 2001 and that at 
that time he had been diagnosed with "a little bit of bipolar."  
With respect to any current depression or anxiety, the Veteran 
stated that he was "laid back" and that nothing really bothered 
him currently.  The examiner noted that the Veteran many have 
been unintentionally minimizing his symptoms due to repression or 
denial.  The examiner noted that the Veteran was treated during 
his military service with Valium for a situational disturbance, 
but that the difficulties had resolved at the time of discharge.  
The examiner noted the June 2007 psychological evaluation and 
amendment and found them to "have some internal inconsistencies, 
to be difficult to follow, and to lack clarity."  The examiner 
quoted several passages from the evaluation in support of that 
assertion.  The examiner stated that the evaluation and amendment 
appeared to conclude that the Veteran's psychiatric problems 
existed prior to service, but were aggravated by service.  The 
examiner considered the June 2007 diagnosis of bipolar disorder 
and discussed symptomatology with the Veteran.  However, the 
Veteran denied any symptoms of mania or hypomania since stopping 
alcohol and drug abuse.  The examiner noted that the Veteran gave 
no examples during any point of his life consistent with mania or 
hypomania.  As such, the examiner concluded that the Veteran did 
not suffer from bipolar disorder.  The Veteran reported the same 
issues with his father noted above and his resulting drug and 
alcohol abuse from the age of 12.  The Veteran also noted his use 
of Prozac since 2001 and the help it provided.  The Veteran 
reported going AWOL 2 weeks into his service and the resulting 
accident.  The examiner noted the June 2007 notation that losing 
his leg was not as bad as the drill instructor.  During the VA 
examination, the Veteran also downplayed the trauma of losing his 
leg, but noted that the drill instructor had not been as bad as 
his own father.  The Veteran stated that after the accident he 
had been more scared of the consequences of going AWOL than about 
the prospect of dying.  The Veteran denied current symptoms of 
depression, including suicidal ideation, appetite problems, 
crying episodes, or feelings of sadness or guilt.  The Veteran 
reported concentration problems, but the examiner noted that it 
was unclear whether that stemmed from depression.  The examiner 
concluded that the Prozac and living in a very sheltered manner 
had resulted in partial remission of the Veteran's depression and 
anxiety.  The examiner noted that the Veteran met the criteria 
for a diagnosis of PTSD, due to his childhood trauma, motor 
vehicle accident, and resulting health problems.  Based on the 
foregoing and additional evaluation, the examiner diagnosed 
anxiety disorder not otherwise specified with some symptoms of 
PTSD (in partial remission), depressive disorder (in partial 
remission), alcohol dependence in full sustained remission by 
report, and polysubstance dependence in full sustained remission 
by report.  The examiner concluded that it was a complicated 
case, but concluded that the June 2007 private psychological 
evaluation report was internally inconsistent and difficult to 
follow and that the diagnoses made were not well founded.  
However, the examiner noted consideration of the report in 
detail.  In addition, the examiner noted interview of the Veteran 
and that discussion during the interview tended to rule out the 
possibility of bipolar disorder.  Based on the Veteran's reported 
symptoms, the examiner concluded that it was less likely than not 
that the Veteran had ever suffered from bipolar disorder.  The 
examiner found the Veteran's statements consistent and reliable.  
As to etiology, the examiner concluded that the Veteran's reports 
of childhood trauma, the motor vehicle accident, his self-
destructive behavior prior to service, and pre-service depression 
indicated that the Veteran's anxiety disorder and depressive 
disorder had their onset prior to his military service.  In 
addition, the examiner concluded that "the traumatic events and 
losses incurred by this veteran in the Service undoubtedly 
aggravated his preexisting condition."  The examiner also 
concluded that it was less likely than not that the Veteran's 
substance abuse was caused by or especially aggravated by his 
military service, due to the Veteran's family history of 
substance abuse and the Veteran's own out of control substance 
abuse prior to joining the military.

The examiner provided an addendum to his report in February 2010.  
The examiner noted review of the claims file and clinical 
presentation of the Veteran.  Based on the foregoing, the 
examiner concluded that the Veteran's anxiety and depression were 
caused by his "childhood traumas, a lifelong pattern of severe 
mixed substance dependence and the one traumatic event (loss of 
leg due to being hit by a car) experienced within the military 
service time-frame."  The examiner concluded that it was more 
likely than not that the loss of his leg was the only military 
stressor or event causally linked to his current psychiatric 
symptoms.  The examiner reiterated that his substance abuse began 
well prior to his military service and was not caused or 
aggravated by that service.

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. 
App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  

However, where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides that 
"[a] preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease."  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2010).  For Veterans who 
served during a period of war or after December 31, 1946, clear 
and unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an increase 
in severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress of 
the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has worsened.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Initially, the Board notes that the Veteran's August 1970 medical 
examination preparatory to entrance into service did not indicate 
a current psychiatric disorder.  As such, the Veteran will be 
presumed to have entered service in sound condition with respect 
to any psychiatric disorder.  38 U.S.C.A. §§ 1111 (West 2002); 
see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As 
noted, however, the presumption can be rebutted by clear and 
unmistakable evidence.

In this case, the evidence of record clearly establishes the 
Veteran's psychiatric disorders preexisted his military service.  
As noted above, the October 2009 VA examiner considered the 
Veteran's reports of childhood trauma and reported psychiatric 
symptoms and concluded that the Veteran had anxiety and 
depressive disorders that preexisted service.  In that regard, 
the Veteran reported multiple pre-service psychiatric symptoms, 
including a suicide attempt by hanging.  Moreover, the June 2007 
private psychologist, discussed above, also concluded that the 
Veteran psychiatric disorders that preexisted service.  While the 
Board does not find the June 2007 probative (as will be discussed 
in greater detail below) on the question of aggravation, the 
report does support the general proposition that the Veteran had 
a psychiatric disorder of some sort that preexisted service.  
Furthermore, there is no medical or lay opinion that contradicts 
the October 2009 VA examiner's conclusion that the Veteran's 
anxiety and depressive disorders preexisted his military service.  
Indeed, all of the competent lay and medical evidence of record 
indicates psychiatric problems of long-standing.  The Board, 
therefore, finds that there is clear and unmistakable evidence 
that the Veteran's anxiety and depressive disorders preexisted 
service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board notes that the presumption of soundness on entrance 
cannot be overcome simply based on the representations of the 
Veteran of a vague past history during the entrance examination 
or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(holding that a veteran's self-report that he had previously 
suffered from "depression or excessive worry" prior to service 
was insufficient to rebut the presumption of soundness as was 
found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 
238, 246 (1995).  In this case, however, there is both probative 
clinical and lay evidence of the preexisting disorder.  

As set forth in VAOPGCPREC 3-2003, the Board must also determine 
if there is clear and unmistakable evidence that the disorder was 
not aggravated during service.

In this case, there is clear and unmistakable evidence 
establishing that the Veteran's anxiety and depressive disorders 
were not aggravated by service.  In this regard, service 
treatment records suggest that not only was the Veteran's 
psychiatric problems were not aggravated by service, but that 
they were, in fact, ameliorated during service.  As discussed 
above, a June 1971 Medical Board determination noted a diagnosis 
of adult situational reaction that had resolved.  Thus, the 
service treatment records and service personnel records indicate 
that the Veteran had a temporary flare-up of psychiatric problems 
during service that was treated and fully resolved several months 
prior to separation.

Furthermore, the most credible post-service medical and lay 
evidence of record also clearly and unmistakably supports the 
conclusion that the Veteran's preexisting psychiatric problems 
were not aggravated by his military service.  In that regard, the 
Board finds the opinions expressed in the October 2009 VA 
examination report and February 2010 addendum credible and 
probative.  The opinions expressed were based on review of the 
claims file, extensive review of the June 2007 private 
psychological evaluation and addendum, interview of the Veteran, 
and appropriate psychiatric testing.  Based on the foregoing, the 
examiner concluded that the Veteran had anxiety and depressive 
disorders in partial remission and that he did not have evidence 
of a bipolar disorder, either previously or at any point in his 
life.  The examiner considered the June 2007 private evaluation 
that diagnosed bipolar disorder, but found the reasoning unclear 
and contradictory.  On interview with the Veteran during the 
October 2009 VA examination, he denied any past or current 
instances of mania or hypomania.  As such, the examiner found no 
evidence of a bipolar disorder.  As to etiology, the examiner's 
February 2010 addendum made clear that the Veteran's current 
anxiety and depressive disorders were caused by his childhood 
traumas and his September 1970 accident where he was struck by a 
motor vehicle.  In the October 2009 VA examination report the 
examiner considered the Veteran's June 2007 report that his 
treatment by his drill instructor during basic training was more 
stressful than his motor vehicle accident; however, the examiner 
concluded that the Veteran was underrepresenting the trauma of 
his accident and that during the October 2009 interview the 
Veteran had indicated that the treatment by the drill instructor 
was less difficult than his childhood treatment by his father.  
Thus, a complete and thorough rationale is provided for the 
opinions rendered.  The examiner's conclusion is fully explained 
and consistent with the credible evidence of record.

By contrast, the Board finds the June 2007 private psychological 
evaluation and the March 2008 addendum of no probative value.  In 
particular, the Board concurs with the assessment of the October 
2009 VA examiner that the evaluation and addendum are unclear, 
contradictory, and without sufficient rationale detailed for the 
opinions expressed.  With respect to the diagnosis of bipolar 
disorder, the psychologist stated, "[w]hile on the one hand 
there appears to be little if any concern about bizarre or 
psychotic ideation and or behavior, the depth of depression does 
tend to reveal a mixed type of thinking that actually interferes 
with everyday functioning.  Under these circumstances, there does 
appear in this case to be more of a concern for the Axis I 
diagnosis which is probably considered as a Bi-polar disorder 
than there would be to any particular personality disorder on 
Axis II."  Initially, the Board notes, on its face, that the 
diagnosis of bipolar disorder is speculative in nature and, as 
such, cannot serve as a basis for granting service connection.  
See Bostain v. West, 11 Vet. App. 127 (1998); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (holding that medical opinions that are 
speculative, general or inconclusive in nature, cannot support a 
claim).  Even were the Board to find the diagnosis of bipolar 
disorder not speculative, the Board finds the rationale of the 
October 2009 VA examiner as to why the Veteran does not have 
bipolar disorder significantly more persuasive than the rationale 
behind the diagnosis in the June 2007 evaluation.  As noted 
above, the June 2007 psychologist does not indicate any manic or 
hypomanic episodes on which to base a diagnosis of bipolar 
disorder.  Indeed, the psychologist conceded that the Veteran did 
not exhibit any bizarre or psychotic ideation and otherwise noted 
no instances of wild, irrational, or dangerous behavior.  As 
stated, the diagnosis appears to have been based solely on 
varying levels of depression experienced by the Veteran.  The 
October 2009 VA examiner considered these varying levels of 
depression, without evidence of manic or hypomanic episodes, 
indicative of a depressive disorder, but not bipolar disorder.  
The Board finds this rationale very persuasive.

Furthermore, as to the expressed etiology of the Veteran's 
current depressive disorder, the June 2007 private evaluation 
report contains contradictory opinions.  On the one hand, the 
June 2007 report first states that the Veteran's "depression 
must be considered etiological to his loss of his leg while in 
the Marine Corps."  Later, however, the report indicates that 
the Veteran's "general problem with mood variability and 
especially depression was in fact linked in a nexus between his 
basic training experiences and the general manner in which he 
behaved at that time including of course the sustaining behaviors 
that were associated with drinking and drug usage."  In context, 
the "basic training experiences" appear to have been the drill 
instructor's treatment of the Veteran and other "general 
protocol of the Marine Corps."  The psychologist also penned a 
March 2008 amendment that appears to have been an attempt to 
clarify certain aspects of the June 2007 report.  As to etiology, 
the psychologist stated that the Veteran

was - at least psychologically speaking - unable to 
cope with the disciplinary rigors of basic training... 
While on the one hand, virtually everyone understands 
the relative harshness of the disciplinary life of a 
recruit in basic training for the United States Armed 
Forces.  One must conclude on the other hand that the 
vast majority of recruits go on to successfully 
completing their basic training but in this particular 
case it is obvious that [the Veteran] was completely 
unable to cope with the very discipline that was in 
fact needed in order to produce a successful military 
man (or indeed promote an individual who in fact could 
cope with the written and unwritten rules of society).  

The psychologist provides no rationale for this sweeping 
conclusion.  Indeed, as discussed above, the contemporaneous 
evidence clearly shows that the Veteran failed to complete basic 
training solely due to his motor vehicle accident.  The Veteran 
was discharged due to his physical limitations and that discharge 
was unrelated to any noted psychiatric problems (that were noted 
to have resolved several months prior to discharge) or 
manifestations of those psychiatric problems, to include any 
periods where the Veteran was AWOL.  Thus, the psychologist's 
opinions in the March 2008 amendment do not correlate to the 
objective facts of the Veteran's case.  In that regard, there is 
no indication that the private psychologist ever reviewed the 
Veteran's claims file, to include his service treatment records 
and service personnel records.  Given the private psychologist's 
contradictory opinions as to etiology expressed in the June 2007 
evaluation and the wholly unsubstantiated opinions as to etiology 
in the March 2008 amendment, the Board affords these documents no 
probative weight.

With respect to the June 2007 private psychological evaluation 
report and March 2008 amendment, the Board has considered the 
Court's recent holding in Savage v. Shinseki, No. 09-4406 (Vet. 
App., January 4, 2011) that held in certain circumstances VA has 
an obligation to seek clarification of a private medical 
examination report.  The Board finds that the circumstances in 
this case are not of the type requiring a remand for 
clarification, as contemplated by the Court.  In that regard, the 
Board observes the Court specifically noted that "our holding is 
limited to those instances in which the missing information is 
relevant, factual, and objective - that is, not a matter of 
opinion - and where the missing evidence bears greatly on the 
probative value of the private examination report."  In this 
case, there is no objective or factual deficiency in the June 
2007 evaluation report.  Rather, the language employed is 
inartful, unclear, and contradictory in nature.  As such, a 
remand for clarification is unnecessary.    

Furthermore, the Board notes that in the matter of the present 
appeal, the Veteran has not made any explicit statements 
regarding an opinion as to the etiology of his current 
psychiatric problems.  The Board has considered the Veteran's 
October 1976 letter in which he noted nervous problems in 
military service that worsened after his September 1970 motor 
vehicle accident.  The Board notes that this letter does not 
claim that the Veteran's psychiatric symptoms worsened during his 
military service, prior to the September 1970 accident.  As 
discussed, there is clear and unmistakable evidence that the 
Veteran's psychiatric disorders preexisted his military service 
and the October 1976 does not indicate any worsening of those 
disorders during his service, save as a result of his September 
1970 accident.  As will be discussed below, the September 1970 
accident did not occur in the line of duty and any aggravation 
caused by that accident cannot serve as a basis for granting 
service connection.  

Thus, the only probative medical or lay evidence of the Veteran's 
current psychiatric disabilities indicates that he has anxiety 
disorder with some elements of PTSD, in partial remission; 
depressive disorder in partial remission; alcohol dependence in 
full sustained remission; and polysubstance dependence in full 
sustained remission.  There also is some indication that the 
Veteran has attention deficit disorder (ADD) or attention deficit 
hyperactivity disorder (ADHD).

Initially, with respect to the Veteran's diagnosed alcohol 
dependence or abuse, the Board notes that with respect to claims 
filed after October 31, 1990, service connection may not be 
granted for substance abuse on the basis of service incurrence or 
aggravation.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 
3.301(a) (2010); VAOPGCPREC 2-98 (February 10, 1998).  
Furthermore, ADD and ADHD are developmental disorders.  See The 
MERCK Manual, ADHD, Online Ed.; see also American Psychiatric 
Association's Diagnostic and Statistical Manuel, Fourth Edition 
(DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 
4.130 and which identifies ADHD under Axis II as a personality 
disorder).  Pursuant to 38 C.F.R. § 3.303(c), congenital or 
developmental defects, refractive error of the eye, personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of legislation pertaining to 
compensation benefits, and may not, of themselves, be service 
connected.  Accordingly, service connection for a personality 
disorder, ADD, or ADHD, is barred by law.  See also 38 C.F.R. § 
4.9; Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. 
Principi, 3 Vet. App. 439 (1992). 

With respect to the Veteran's anxiety and depressive disorders, 
the only probative medical or lay evidence as to etiology 
indicate that the cause of these disorders is the Veteran's 
childhood traumas and his September 1970 motor vehicle accident.  
As discussed above, the Veteran concedes that he was struck by a 
motor vehicle in September 1970 while AWOL.  As noted above, 
service connection is warranted for personal injury suffered or 
disease contracted in the line of duty in the active military, 
naval, or air service.  Under VA law and regulation, 
"requirements as to line of duty are not met if at the time the 
injury was suffered or disease contracted the [V]eteran was: (1) 
Avoiding duty by desertion, or was absent without leave which 
materially interfered with the performance of military duty."  
38 C.F.R. § 3.1(m) (2010).  Thus, the Veteran's September 1970 
motor vehicle accident cannot be a basis for granting service 
connection, as the incident occurred during a period where the 
Veteran was AWOL.

Given the foregoing, the Board finds that there is clear and 
unmistakable evidence that the Veteran's preexisting psychiatric 
disorders were not aggravated by his active duty military 
service.  In that regard, the Board recognizes that the February 
2010 addendum used the term "more likely as not" when opining 
as to whether any incident during the Veteran's military service 
other than the September 1970 motor vehicle accident caused or 
aggravated his current psychiatric disorders.  Based on the 
comprehensive October 2009 examination report, detailed 
discussion of the Veteran's in-service and post-service medical 
history, and the thorough rationale contained throughout the 
opinion, the Board concludes that the examiner's opinion is 
unequivocal in its finding that the only incident during the 
Veteran's military service that caused or aggravated his current 
psychiatric disorders was the September 1970 motor vehicle 
accident.  See Emenaker v. Peake, 551 F.3d 2332, 1335 (Fed. Cir. 
2008) (finding that the "least as likely as not" language was 
not fatal to the medical opinion as long as there was an adequate 
explanation of whether the opinion rises to the level of clear 
and unmistakable evidence despite the equivocal phrase).

In summary, the credible and probative evidence of record clearly 
and unmistakably establishes that the Veteran's psychiatric 
disorders preexisted service and were not aggravated by service.  
In that regard, the Veteran's September 1970 motor vehicle 
accident did aggravate his preexisting psychiatric disorders; 
however, the accident occurred while the Veteran was AWOL, was 
not in the line of duty, and cannot serve as a basis for granting 
service connection.  Furthermore, the preponderance of the 
evidence also shows that the Veteran's current anxiety and 
depressive disorders are not otherwise related to his military 
service, based on the opinion of the October 2009 VA examiner and 
given the absence of any other competent medical or lay evidence.  
Thus, the Board finds that the benefit of the doubt doctrine is 
not for application, and that the claim must be denied.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed Cir. 2001).




ORDER

Entitlement to service connection for a psychiatric disorder, to 
include anxiety disorder, depressive disorder, alcohol 
dependence, polysubstance dependence, and ADHD, but not to 
include PTSD, is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


